Citation Nr: 0013930	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with slight bone 
deformity union, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claim.  

In January 1999, the case was remanded to the RO for further 
development.   Unfortunately, the Board finds that additional 
development of the case is necessary, as discussed below.


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  In 
January 1999, the Board determined that a new orthopedic 
examination was necessary to determine the current severity 
of the veteran's service-connected residuals of a fracture of 
the right tibia and fibula.  In conjunction with the 
scheduling of the examination, the Board requested that the 
RO advise the veteran that a failure to report would result 
in a denial of his claim under 38 C.F.R. § 3.655 (1999).  
Accordingly, the case was remanded for a VA examination.

Pursuant to the January 1999 Remand, the veteran was 
scheduled for a VA examination in June 1999.  He did not 
report for this examination; however, there is no evidence in 
the claims folder that the RO or the VA Medical Center (VAMC) 
furnished the veteran notice of the scheduled examination.  
In light of the circumstances of this case, the veteran 
should be given another opportunity to report for 
examination. The RO should also ensure that the VAMC which 
schedules the examination provides written documentation in 
some form to substantiate that the veteran was notified of 
the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder. 

Additionally, a review of the claims folder does not show 
that the veteran was informed of the provisions of 38 C.F.R. 
§ 3.655 as requested in the January 1999 Remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, an original claim for any 
benefit other than compensation shall be denied.  38 C.F.R. § 
3.655(b) (1999).  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (1999).

The veteran has not been provided notice of the provisions of 
38 C.F.R. § 3.655.  It would be prejudicial to him if the 
Board were to apply this regulation without his having been 
notified of its applicability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  After the development is undertaken on 
remand and the claim has been readjudicated, if the veteran 
again failed to report for a VA examination, citation to the 
provisions of 38 C.F.R. § 3.655 should be included in the 
supplemental statement of the case (SSOC).

Finally, the RO wrote to the veteran in May 1999 and 
requested that he provide the names of all medical providers 
who treated him for his right leg disability, including the 
chiropractor referenced in his May 1997 substantive appeal.  
The veteran did not respond.  However, the letter was mailed 
to him at an incorrect street address.  The name of his 
street was spelled incorrectly.  Accordingly, the RO should 
again request this information from the veteran at his 
current mailing address, as provided in his May 1997 
substantive appeal. 

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  Write to the veteran at his most 
recent address of record (as provided 
his May 1997 substantive appeal) and 
request that he provide a list of those 
who have treated him for his service-
connected right leg disorder since 1996.  
Request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board 
is particularly interested in treatment 
received at any VA facilities and from 
the chiropractor referenced in the May 
1997 substantive appeal.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  After completion of the above, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected 
residuals of a fracture of the right 
tibia and fibula.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination, and indicate 
that the claims folder has been reviewed.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The veteran should be advised of 
his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner should identify all residuals 
attributable to the veteran's service-
connected right lower extremity disorder.    

The examiner should note the range of 
motion for the right knee and ankle and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the low right lower extremity 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should measure the right 
lower extremity from the anterior 
superior spine of the ilium to the 
internal malleolus of the tibia.  
38 C.F.R. § 4.71a, Diagnostic Code 5275 
(1999).  

The examiner should also state whether 
there is any ankylosis of the right knee; 
any evidence of recurrent subluxation or 
lateral instability and if so, to what 
extent; any malunion of the tibia and 
fibula with knee or ankle disability, and 
if so, the degree of severity of the knee 
or ankle disability; or any nonunion of 
the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5262 (1999).  

Concerning the right ankle, the examiner 
should state whether there is any 
ankylosis of the ankle, and if so, at 
what angle; any ankylosis of the 
subastralgar or tarsal joint in either 
poor or good weight-bearing position; or 
any malunion of the os calcis or 
astragalus, and if so, with what degree 
of deformity.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273 (1999).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
consideration of all the evidence of 
record and all potentially applicable 
diagnostic codes.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  If the veteran has 
failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



